FILED IN

                                            Olen Ware                            ist court of appeals
                                      «.««..«« M •?. «                              HOUSTON, TEXAS
                                      21010 Rushville Court
                                        Katy, Texas 77449                          DEC 1 4 2015
                                      olenware@vahoo.com
                                          832-858-6065                           christopher^prine
                                                                               CLERK.




December 10, 2015


Court of Appeals Number: 01-13-00545-CR
Trial Court Case Number: 1328054



Court of Appeals
First District
301 Fannin Street
Houston, Texas 77002-2066


Hello Mr. Rodriguez,

I have enclosed funds to obtain the referenced transcripts, and also added the additional one
dollar fee in order to have the transcript added to a disc. Please advise when ready, and I will
be glad to pick it up. Thank you for your time.
                                        Z^^CdT^^^
Sherry Radack                                                                       Christopher A. Prime
 Chief Justice                                                                      Clerk of the Court

Terry Jennings                                                                     Janet Williams
Evelyn Keyes                                                                        Chief Staff attorney
Laura Carter Higley
Jane Bland
Michael Massengale
                                       Court of Appeals                            Phone: 713-274-2700
                                                                                   FAX:    713-755-8131
Harvey Brown
Rebeca Huddle
                                          First District                            www.aeaurt5.gov/lEtcaa.a3px
Russell Lloyd                            301 Fannin Street
Justices
                                   Houston, Texas 77002-2066

                                          November 25,2015

 David C. Bolton
 Texas Writ Works
 6804 E. Hwy 6 South #525
 Houston, TX 77083

   RE:     Court of Appeals Number: 01-13-00545-CR
           Trial Court Case Number: 1328054

   Style: Olen Ware II v. The State of Texas

            This is to acknowledge your communication received October 14,2015. Our Court does
   not provide free copies of any documents without prepayment of costs and postage. The fees
   associated with obtaining copies of court records are as follows: ten cents ($0.10) per page for
   the first SO pages, and 50 cents ($0.50) per page thereafter. Certified copies including certificate
   and seal certification arc one dollar ($1.00) per page with a five dollar ($5.00) minimum. Audio
   disks of oral argument are S25.00 each.

           The costs for your request are as follows:

           Reporter's Record     771 pages x $0.50 a page       $ 385.50
           Reporter's Record     50 pages x $0.10 a page        $5.00
           Clerk's Record        150 pages x $0.50 a page       S 75.00
           Shipping Fee
           Total

           Please make the cashier's check or mom           rder payable to Court of Appeals, First
   District of Texas.

                                                        Sincerely,




                                                        Christopher A. Prine, Clerk ofthe Court

                                                        By Jesse Rodriguez* Deputy Clerk IV
                                         9407 1102 0079 3803 7163 27



                                                          $3,935    US POSTAGE
                                                          FIRST-CLASS
                                                          Dec 10 2015
                                                          Mailed from ZIP 77449



                                                                                                 071V00871473




I                         USPS FIRST CLASS
:| : OLENWARE
li I 21010 RUSHVILLE COURT
I i KATYTX 77449




       SHIP COURT OF APPEALS FIRST DISTRICT
             TO: 301 FANNIN ST.                                                                                  * « U
                             JESSE RODRIGUEZ DEPUTY CLERK IV If $ X
                             HOUSTON TX 77002                                                                   $




           SH NOTICE ONREVERSE regardingUPSTerm:                                    authorUes UPStoact as forwarding agentloiexportcontroland
           customs purposes. If exported from the US,:'                           iexp'ottedfrofn theUS Inaccordance with theExport Administration
           Regulations. Diversioncontraryto law h                                                                                     RRDR0915.

 V




     » >          r>


       3          .X.




                      „/